Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Park et al (US 2004/0127272 A1) generally discloses a networked exercise/racing game.
Regarding claims 1 and 15, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
determining that the user is unable to maintain a pre- set cadence on a cycling workout; and configuring the video game device to execute the video game responsive, at least in part, to a reduced exercise performance level signal; wherein the computer program code of the video game is executable as part of an exercise group that includes the user and a second user, wherein the user and second user play the video game, and wherein the method further comprises displaying a first video game character of the one or more video game characters to the second user such that the second user can see that the user has achieved the first performance level  

Regarding claims 12 and 20, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
a physical activity monitor communicatively coupled to the device; and a display screen communicatively coupled to the device; measuring, by the physical activity monitor, a first type of physical activity and generating a first performance level signal; executing, by the device, the computer program code of the video game, wherein executing the computer program code of the video game causes the device to: receive the first performance level signal, generate one or more video game characters wherein at least one of the one or more video game characters is based, at least in part, on the first performance level signal, and communicate the one or more video game characters to the display screen, monitoring a blood pressure of the user; and suspending game play responsive to a determination that the monitored blood pressure exceeds a predetermined blood pressure 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/STEVE ROWLAND/Primary Examiner, Art Unit 3715